              Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 1 of 16




     Robert S. Arns, State Bar No. 65071 (rsa@arnslaw.com)
1
     Jonathan E. Davis, State Bar No. 191346 (jed@arnslaw.com)
2    Shounak S. Dharap, State Bar No. 311557 (ssd@arnslaw.com)
     THE ARNS LAW FIRM
3    A Professional Corporation
     515 Folsom St., 3rd Floor
4
     San Francisco, CA 94109
5    Tel: (415) 495-7800
     Fax: (415) 495-7888
6
     Attorneys for Plaintiffs
7

8
                                 UNITED STATES DISTRICT COURT
9
                                NORTHERN DISTRICT OF CALIFORNIA
10
       CHARLOTTE HORNE, WILBERT                   Case No. 18-cv-07181-DMR
11     HORNE, JAMES GEHRKE, RUTH
       GEHRKE, BARBARA ZOELLNER,                  UPDATED JOINT CASE
12                                                MANAGEMENT CONFERENCE
       CHARLES T. WALTER, JR., PATRICIA           STATEMENT
13     HEALEY, and GARY GOODRICH,
       Individually and On Behalf of All Others   Courtroom 4 – 3rd Floor
14     Similarly Situated,                        Judge: Hon. Donna Ryu
15
                                                  Date: September 16, 2019
                        Plaintiffs,               Time: 1:30 p.m.
16     v.

17     ENVIRONMENTAL CHEMICAL
       CORPORATION, dba ECC
18
       REMEDIATION SERVICES; TETRA
19
       TECH, INC..; and DOES 1 through 100,
       inclusive,
20
                        Defendants.
21

22

23

24

25

26

27

28




                   UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
              Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 2 of 16




1           Plaintiffs Charlotte Horne, Wilbert Horne, James Gehrke, Ruth Gehrke, Barbara Zoellner,
2    Charles T. Walter, Jr., Patricia Healey, and Gary Goodrich, on behalf of themselves and all others
3    similarly situated (Plaintiffs), and Defendants Tetra Tech, Inc. (“Tetra Tech”) and Environmental
4    Chemical Corporation (“ECC”) hereby submit this Joint Case Management Statement. The
5    primary updates to this Joint Case Management Statement pertain to motion practice and discovery
6    contained in Sections 4 and 8, below.
7       1. Jurisdiction and Service
8           There are no disputes regarding personal jurisdiction or venue in this matter. After briefing
9    on the matter, this Court retained jurisdiction of this case by order dated February 17, 2020. ECF
10   No. 66. Defendants believe that there is no subject matter jurisdiction because Defendants are
11   entitled to derivative sovereign immunity from suit.
12
            Defendants have been served.
13
        2. Factual Background of Action
14
            Plaintiffs’ Position: Plaintiffs bring a putative class action under Fed. R. Civ. Proc. Rule
15
     23 on behalf of all owners of real property in Sonoma, Lake, Mendocino, and Napa Counties land
16
     contractors overseen, directed, or monitored by ECC and Tetra Tech performed cleanup work in
17
     relation to wildfire damage from October 2017 to the present. Plaintiffs contend that Defendants
18
     improperly removed excessive amounts of uncontaminated soil, structures, vegetation, or other
19
     land or materials.
20
            Plaintiffs allege that ECC was contracted by the U.S. Army Corps of Engineers
21
     (“USACE”) to manage contractors’ recovery efforts following the North Bay Fires. Specifically,
22
     Plaintiffs allege that ECC was responsible for performing initial site reconnaissance and individual
23
     site assessments; monitoring air quality and preventing storm water pollution; segregating ash,
24
     metals, and concrete for transport to appropriate disposal for recycling facilities; finishing surfaces
25
     and removing topsoil; removing trees; and testing soil for contamination. Plaintiffs allege that ECC
26
     contracted Tetra Tech to monitor and direct portions of the work.
27

28


                                                       2
                      UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
              Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 3 of 16




1            Plaintiffs allege that during the course of Defendants’ debris removal, Defendants
2    improperly removed excessive amounts of soil, structures, vegetation, or other land or materials,
3    all of which were unaffected and uncontaminated by the wildfires. Plaintiffs also allege that
4    Defendants left contaminated soil and debris on Plainintffs’ and putative class members’
5
     properties. As a result, Plaintiffs allege they incurred and will continue to incur significant costs
6
     to backfill their land and remedy costs associated with the unnecessary removal of trees from their
7
     properties.
8
             ECC’s Position:
9
             Defendant ECC is a business involved in providing, inter alia, certain debris management
10
     services. Defendant ECC admits that it contracted with the United States Army Corps of Engineers
11
     to enter onto certain private properties affected by the Northern California Wildfires to provide
12
     certain services including initial site reconnaissance, individual site assessments, air quality
13
     monitoring, storm water pollution prevention, segregation of vehicles, ash, metals, and concrete
14
     for disposal or recycling, debris removal, reduction if necessary, hauling, and disposal from such
15
     private properties, finishing surfaces, tree removal, conducting confirmation sampling, and other
16
     services. Defendant ECC also admits it entered into a contract with Defendant Tetra Tech to
17
     provide certain services in connection with the cleanup work performed at properties affected by
18
     the Northern California Wildfires. However, Defendant ECC denies Plaintiffs’ remaining
19
     allegations including, without limitation, Plaintiffs’ allegations of improper and wrongful conduct.
20

21
     Defendant ECC denies it is liable for Plaintiffs’ damages. The principal factual issues in dispute

22
     include, without limitation, Defendant ECC’s scope of work; the work, if any, Defendant ECC and

23   other entities performed on the Plaintiffs’ properties; whether Defendant ECC removed excessive

24   amounts of soil, trees, land, structures, etc.; whether Defendant Tetra Tech or other entities

25   monitored, supervised, inspected, or directed the work of ECC or other entities; whether Plaintiffs

26   (or the putative class) sustained damage to property, and other factual issues relating to class

27   certification.
28


                                                      3
                      UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
              Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 4 of 16




1            ECC maintains that it entered into a contract with the USACE, and at all times performed
2    its work in accordance with the terms of that contract and USACE directives.
3            Tetra Tech’s Position:       Defendant Tetra Tech is a business involved in providing
4    consulting and engineering services. Defendant Tetra Tech denies Plaintiffs’ allegations in their
5
     entirety. Tetra Tech maintains that at all times it performed its work in accordance with the terms
6
     of the prime contract and subcontract with AshBritt and USACE directives. The principal factual
7
     issues in dispute include but are not limited to, whether Defendant Tetra Tech was following the
8
     terms of the master contract and directives of the USACE; whether Defendant Tetra Tech was
9
     responsible in any way for the removal of debris, soil or property; whether, if so, excessive
10
     amounts of soil, structures, land, etc. were, in fact, removed from any property; whether Defendant
11
     Tetra Tech monitored, supervised, inspected or directed the work of ECC or other subcontractor
12
     Defendants in the removal of debris, soil or property; whether Plaintiffs’ (or the putative class)
13
     sustained damage to property, and other factual issues relating to class certification.
14
         3. Legal Issues
15
             Plaintiffs allege that Defendants’ actions constituted unlawful and unfair business practices
16
     in violation of California Business and Professions Code §§ 17200, et seq. (the Unfair Competition
17
     Law or “UCL”). Plaintiffs also allege that Defendants’ actions constituted trespass, conversion,
18
     and trespass to chattels.
19
             In addition to the disputed legal issues identified in the preceding paragraph and those
20

21
     affirmative defenses listed in Defendants’ answers, Defendants anticipate at least the following

22
     legal issues:

23                 1. Whether the derivative sovereign immunity doctrine bars Plaintiffs’ action;

24                 2. Whether the doctrine of consent or waiver bars Plaintiffs’ recovery;

25                 3. Whether Defendants are liable under California’s Unfair Competition Law;

26                 4. Whether Defendants are liable for the various property torts alleged by Plaintiffs;

27                    and
28


                                                       4
                        UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
             Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 5 of 16




1                  5. Whether the putative class can be certified under Rule 23(b)(3).
2       4. Motions
3           Prior Motions
4           1.        Defendants’ Motions to Strike Class Allegations, ECF Nos. 50 and 52, were granted
5
     in part, with leave to amend. ECF No. 66. On March 4, 2020, Plaintiffs filed their Third Amended
6
     Complaint. ECF No. 68. Defendants answered that Third Amended Complaint on April 16 and
7
     17, 2020. ECF Nos. 75, 76.
8
            Pending Motions:
9
            There are no pending motions.
10
            Anticipated Motions:
11
            1.        Pursuant to the agreement of the parties and this Court’s May 20, 2020 Civil
12
     Conference Minute Order (“Minute Order”) (ECF No. 79), Defendants will be filing a motion to
13
     dismiss pursuant to Rule 12(b)(1) on the issue of derivative sovereign immunity, which Defendants
14
     believe precludes any liability in this case and results in this Court lacking subject matter
15
     jurisdiction of this action. See Yearsley v. W.A. Ross Construction, 309 U.S. 18 (1940); Boyle v.
16
     United Technologies Corp., 487 U.S. 500 (1988); Myers v. United States, 323 F.2d 580 (9th Cir.
17
     1963); Perkins v. United States, 1:07cv1185 LG-RHW, 2009 U.S. Dist. LEXIS 75688 (S.D. Miss.
18
     Aug. 21, 2009). ). Plaintiffs’ position is that the doctrine of derivative sovereign immunity is
19
     inapplicable here because, as alleged in the operative complaint, Defendants exceeded the scope
20

21
     of their authority when they removed excessive soil and trees, and failed to properly test and

22
     remove contaminated soil, ash, and debris, from putative class members’ properties. See Yearsley,

23   309 U.S. at 21.

24          2.        In the event Defendants’ motion to dismiss on the issue of derivative sovereign

25   immunity is not successful, Defendants may later file motions for summary judgment on certain

26   causes of action asserted by Plaintiffs and/or affirmative defenses.

27

28


                                                       5
                        UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
             Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 6 of 16




1           3.      Plaintiffs intend to move to certify teir proposed class. Plaintiffs agree to meet and
2    confer with Defendants regarding a schedule for class certification following the Court’s decision
3    on Defendants’ 12(b)(1) motion.
4       5. Amendment of Pleadings
5
            On March 4 2020, Plaintiffs filed their Third Amended Complaint.               ECF No. 68.
6
     Defendants answered that Third Amended Complaint on April 16 and 17, 2020. ECF Nos. 75, 76.
7
     No new plaintiffs were added to the Third Amended Complaint. The deadline to further amend
8
     the pleadings has passed.
9
        6. Evidence Preservation
10
            The parties are aware of and are taking steps to comply with their evidence preservation
11
     obligations under the Federal Rules of Civil Procedure and the Northern District of California’s
12
     ESI Guidelines.
13
        7. Disclosures
14
            The Parties have made their initial disclosures pursuant to Rule 26(a).
15
        8. Discovery
16
            Plaintiffs and Tetra Tech held their Rule 26(f) conference on February 13, 2019. ECC
17
     appeared in the case on March 22, 2019 and consented to proceed before a magistrate judge in this
18
     case on April 9, 2019. Plaintiffs and ECC conducted a conference that they considered to be their
19
     Rule 26(f) conference on May 22, 2019.
20
            A. Discovery Taken to Date
21
            Pursuant to this Court’s Minute Order, on June 10, 2020, the parties participated in an
22
     informal exchange of documents related to Defendants’ entitlement to derivative sovereign
23
     immunity. Both Plaintiffs and Defendants (jointly) served limited requests for production of
24
     documents and interrogatories in late June. The parties responded to that discovery on August 13,
25
     2020, which included the production of additional documents. Defendant Tetra Tech has also
26
     served subpoenas for depositions and the production of documents on two third parties that
27

28


                                                      6
                       UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
              Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 7 of 16




1    performed work on the properties of two Plaintiffs. Defendants have propounded additional
2    written discovery relating to derivative sovereign immunity. Further, consistent with the Court’s
3    local rules, Defendants have engaged Plaintiffs’ counsel to schedule Plaintiffs’ depositions and
4    site inspection of Plaintiffs’ property.
5            B. Scope of Anticipated Discovery
6            Plaintiffs’ Position: Plaintiffs believe that some classwide discovery will be necessary to
7    adjudicate derivative immunity, as the question of whether Defendants exceeded the scope of their
8    contractual authority may be answered through uniform, classwide policies regarding Defendants’
9
     performance of work during the cleanup project. Pursuant to the stipulation and order regarding
10
     deadlines for Defendants’ derivative sovereign immunity motion, Plaintiff will evaluate necessary
11
     discovery once Defendants’ motion has been filed. At this stage, Plaintiff expects to seek 30(b)(6)
12
     depositions and depositions of Defendants’ employees who were present on the subject job sites.
13
     Plaintiff also expects to subpoena depositions of CalOES employees.
14
             Defendants’ Anticipated Discovery:
15
             On August 17, 2020, Defendants requested dates from Plaintiffs’ counsel to schedule
16
     Plaintiffs’ deposition and inspections of Plaintiffs’ properties. Plaintiffs have now provided
17
     information regarding the availability of six Plaintiffs for their deposition and Defendants will
18
     work with Plaintiffs’ counsel to accommodate Plaintiffs’ availability and schedule their
19
     depositions and property site inspections for times mutually convenient to the parties later this
20
     month, if possible. On August 21, 2020, Defendants jointly served a second set of interrogatories,
21
     which are due on September 20, 2020. Defendants will be taking Plaintiffs’ depositions and
22
     inspecting Plaintiffs’ properties later this month.       Finally, Defendants have served the
23
     aforementioned deposition and record subpoenas on contractors that performed work on two of
24

25
     Plaintiffs’ properties. One of those depositions is currently scheduled for September 30, 2020. .

26
             C. Limitations or Modifications of Discovery Rules

27

28


                                                      7
                      UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
             Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 8 of 16




1           Plaintiffs anticipate the need to increase the number of permitted depositions up from ten
2    (10) to fifteen (15) and the number of permitted interrogatories, although a specific number has
3    not yet been determined.
4           Defendants do not anticipate a need to modify the limitations on discovery relief for the
5
     limited discovery related to the derivative sovereign immunity defense, but do anticipate the
6
     expected number of depositions may eventually require an order allowing more than 10
7
     depositions.
8
            D. ESI Protocol and Stipulated Protective Order:
9
            The parties have agreed to adopt the stipulated Protective Order based upon the Northern
10
     District of California Model Order. The parties have also agreed in principle to adopt the Northern
11
     District of California’s model stipulated order regarding ESI but need to further meet and confer
12
     to discuss the specific parameters and terms of the proposed order after the scope of the claims
13
     properly asserted in this action are further refined and resolved by the Court.
14
            E. Rule 26(f) Discovery Plan
15
            This subsection discusses the schedule for discovery as required under Rule 26(f)(B). All
16
     other reportable views and proposals under Rule 26(f) are discussed throughout Section 8(A)-(E)
17
     of this Case Management Statement in accordance with the Standing Order for all Judges of the
18
     Northern District of California – Contents of Joint Case Management Statement.
19
            The parties conducted what they considered to be there Rule 26(f) conference on May 22,
20
     2019. On July 24, 2020, this Court adopted the following joint discovery plan related to
21
     Defendants’ assertion that Plaintiffs’ claims are barred because Defendants are entitled to
22
     derivative sovereign immunity by virtue of their work for the USACE.
23

24

25
                       Deadline                                     Action
                                            The Parties respond to written discovery already
26                 September 23, 2020       propounded and Plaintiffs respond to additional
                                            discovery propounded by Defendants (including, but
27
                                            not limited to deposition notices of Plaintiffs and
28


                                                      8
                       UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
                Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 9 of 16




                                            other persons/entities with information regarding
1
                                            Plaintiffs’ properties and site inspections).
2                                           Defendants file their Derivative Sovereign Immunity
                   October 19, 2020         Motions.
3                                           Plaintiffs to identify and the Parties to meet and
                   November 3, 2020         confer regarding any additional discovery Plaintiffs
4
                                            contend is needed to oppose Defendants’ motions
5
                    January 8, 2021         All discovery by Plaintiffs completed.
6
                   January 27, 2021         Plaintiffs’ Opposition to Defendants’ Motions due.
7
                   February 19, 2021        Defendants’ Reply Memoranda due.
8
                    March 4, 2021           Hearing on Defendants’ Motions.
9
            c.
10
            F. Anticipated Discovery Disputes
11
            Plaintiffs’ Position:
12
            As discussed above, the Court has ordered, and Plaintiffs agree, to limit discovery to the
13
     issue of derivative sovereign immunity. To that end, Plaintiffs believe that some classwide
14
     discovery will be necessary to adjudicate derivative immunity, as the question of whether
15

16
     Defendants exceeded the scope of their contractual authority may be answered through uniform,

17   classwide policies or communications regarding the performance of work during the cleanup

18   project.

19          Pursuant to the stipulation and order regarding deadlines for Defendants’ derivative

20   sovereign immunity motion, Plaintiff will evaluate necessary discovery once Defendants’ motion

21   has been filed.

22          Defendants’ Position: Under the Court’s Minute Order, discovery is expressly limited
23   to the issue of derivative sovereign immunity. Defendants have engaged and will continue to
24   engage in good faith meet and confer discussions regarding the appropriate scope of discovery in
25   light of this Court’s Minute Order and the parties’ prior stipulation, reserving their right to object
26   to discovery from Plaintiffs that is beyond the scope of that issue. Defendants do not believe broad
27   class discovery is appropriate in this case, particularly in light of the privacy rights and potential
28


                                                       9
                       UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
             Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 10 of 16




1    and actual conflicts that arise in Plaintiffs seeking information about third party proper owners
2    who are represented by other counsel in litigation relating to property damage arising out of the
3    2017 wildfires.
4           Defendants note that counsel for Plaintiffs appear to also represent upwards of 40
5
     individuals whose properties were damages and/or destroyed by the North Bay Fires in
6
     lawsuits against PG&E. Plaintiffs’ counsel also recently suggested that between 10 and
7
     50 clients have suggested they may have complaints with regard to USACE-authorized
8
     cleanup, some of whom might be willing to join one of these related actions as named
9
     plaintiffs (although the deadline to amend has passed), and others who apparently wish to
10
     remain anonymous to protect their privacy.             Defendants are willing to engage in
11
     discussions to address the possibility of informally exchanging information with regard to
12
     these other unidentified property owners.
13
        9. Class Actions
14
            Plaintiffs’ Position:
15
            Plaintiffs seek certification of a California State class. The class sought to be represented
16
     is defined as follows:
17

18          All owners of real property in Sonoma, Lake, Mendocino, and Napa Counties on
            whose land [contractors overseen, directed, or monitored by ECC and Tetra Tech]
19          performed cleanup work in relation to wildfire damages from October 2017 to the
            present.
20
     Plaintiffs will seek certification under Rule 23(b)(3) of the Federal Rules of Civil Procedure. The
21
     Plaintiffs contend that they are entitled to maintain the action as a class action under Rule 23(a)
22
     and (b) based upon the facts set forth in Section 2, supra, and in addition because common
23
     questions of law and fact predominate, including (but not limited to):
24

25          a. Whether Defendants trespassed onto Plaintiffs’ real property, thereby causing
               damages to the land;
26          b. Whether Defendants interfered with the possessory rights of Plaintiffs’ personal
               property;
27

28


                                                     10
                       UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
             Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 11 of 16




             c. Whether Defendants’ conduct violated Business and Professions Code §§
1
                17200, et seq.;
2            d. Whether Defendants’ conduct otherwise violated California law;
             e. Whether Defendants are jointly or severally liable or otherwise legally
3               responsible for violations alleged herein under an agency or other theory; and
             f. Whether, as a result of Defendants’ misconduct, Plaintiffs are entitled to
4
                damages, restitution, equitable relief, or other damages and relief, and, if so, the
5               amount and nature of such relief.

6            Plaintiffs’ position is that a class action is superior to all other available methods for the

7    fair and efficient adjudication of this controversy because, inter alia, it is economically impractical

8    for members of the Class to prosecute individual actions, the Class is readily definable, prosecution

9    as a class action will eliminate the possibility of repetitious litigation, and a class action will enable

10   claims to be handled in an orderly and expeditious manner, will save time and expense, and will

11
     ensure uniformity of decisions. Plaintiffs will meet and confer with Defendants regarding a

12
     schedule for class certification following the Court’s decision on Defendants’ derivative sovereign

13
     immunity motion.

14           Defendants’ Position:

15           Defendants do not believe that this case is appropriate for class action treatment, and

16   assert that their entitlement to derivative sovereign immunity mandate that this action be

17   dismissed. Resolution of this derivative sovereign immunity issue is the current focus of this

18   action per the Court’s Minute Order..
19           Further, Defendants maintain that a review of the operative Third Amended Complaint
20   discloses that Plaintiffs cannot establish the requisite elements for class certification. For
21   instance, Defendants note that a class action is not superior to other available methods for the fair
22   and efficient adjudication of the controversy and joinder of all members of the Class is not
23   impracticable—the pending PG&E coordinated litigation in San Francisco Superior Court (JCCP
24
     No. 4955), in which Plaintiffs and their counsel have filed complaints, demonstrates how a class
25
     action is not a superior method and that joinder is not impracticable. Moreover, the fact that
26
     Plaintiffs’ counsel have filed what appears to be approximately 40 individual complaints in the
27
     PG&E action on behalf of individual property owners but have not done so here, demonstrates
28


                                                        11
                      UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
             Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 12 of 16




1    that Plaintiffs’ proposed class of all property owners who had work done by Defendants is
2    manifestly overbroad and that the class is not ascertainable, that Plaintiffs’ claims are not typical
3    and they are not adequate representatives, that individual issues will predominate over the
4    allegedly common issues (which Defendants dispute) and that management of this action on a
5
     class-wide basis is not practical.
6
            If necessary, Defendants will meet and confer with Plaintiffs on class related issues in
7
     this litigation after the Court rules on the Defendants’ motion to dismiss based on derivative
8
     sovereign immunity.
9
        10. Related Cases
10
            On March 11, 2019, this Court granted a stipulated order relating this case to Mason, et al.
11
     v. Ashbritt, Inc., et al, No. 3:19-cv-01062-LB (“Mason”).
12
        11. Relief
13
            Plaintiffs’ Position: Plaintiffs seeks actual and compensatory damages, treble damages,
14
     restitution and disgorgement, civil and statutory penalties, attorneys’ fees and costs, and
15
     prejudgment and post-judgment interest. Plaintiffs contend that damages will be calculated based
16
     on the value of soil and trees removed from putative class members’ properties, the cost to
17
     remediate Defendants’ alleged over-excavation of the land, and the depreciation in value of
18
     putative class members’ properties as a result of Defendants’ alleged actions.
19
            Defendants’ Position: Defendants deny liability to Plaintiffs, and believe that this case
20

21
     should be resolved on a motion to dismiss on the basis of Defendants’ derivative sovereign

22
     immunity. Defendants contend that Plaintiffs waived their claims against the Defendants in the

23   Right-of-Entry Permits the Plaintiffs executed prior to the remediation work on their respective

24   properties. However, if any such liability exists, Plaintiffs damages should be limited to a

25   reasonable and actual recoverable monetary amount upon submission of proper evidentiary proof.

26   Defendants also note that, to the extent liability is established, expert testimony will be required to

27   assess what damages are attributable to the alleged over-excavation (or under-excavation) at
28


                                                       12
                      UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
             Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 13 of 16




1    Plaintiffs’ respective properties (and separately as to any other property) versus that which was
2    necessarily undertaken as part of the remediation to which Plaintiffs consented, and also
3    segregating that damage that is properly allocated to PG&E as a result of its responsibility for the
4    underlying cause of the property damage, e.g., the wildfires.
5
         12. Settlement and ADR
6
             Plaintiffs believe that reputable news coverage and publicized communications from the
7
     California Office of Emergency Services corroborate Plaintiffs’ allegations, and, along with
8
     information obtained during Plaintiffs’ counsel’s investigation, are sufficient to position the Parties
9
     to negotiate a global resolution. The working relationship between Plaintiffs’ and Defendants’
10
     counsel in the ongoing process of narrowing the scope of formal and informal discovery leads
11
     Plaintiffs to further believe that the Parties will be able to negotiate an early resolution.
12
             Defendants currently believe that the parties’ differences regarding the fundamental legal
13
     and factual issues in this case, particularly as to the applicability of derivative sovereign immunity
14
     and the viability of Plaintiffs’ class claims, and Plaintiffs’ insistence on broad discovery regarding
15
     every property for which Defendants or any of their subcontractors performed worked, including
16
     confidential, proprietary and protected third party information, make ADR impractical at this
17
     juncture. Defendants are, however, willing to discuss with Plaintiffs and the Court the advisability
18
     of ADR at the September 16, 2020 Case Management Conference.
19
         13. Consent to Magistrate Judge For All Purposes
20
             The parties have consented to have this matter determined by a Magistrate Judge for all
21
     purposes.
22
         14. Other References
23
             The parties do not believe that this case is suitable for reference to binding arbitration, a
24
     special master, or the Judicial Panel on Multidistrict Litigation at this time.
25

26

27

28


                                                       13
                      UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
             Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 14 of 16




1       15. Narrowing of Issues
2           The Parties have agreed to narrow the case to first address Defendants’ assertion of
3    derivative sovereign immunity, which has included a mutual exchange of information and
4    documents, followed by a phased approach to permit appropriate discovery and briefing before
5    proceeding onto any class or merits-based discovery.
6           Plaintiffs have agreed to work with Defendant on limiting discovery at this stage but notes
7    that they believe the issue of derivative sovereign immunity is inextricably tied to the theory of
8    liability in this case and, as discussed above, will require some degree of classwide discovery.
9       16. Expedited Schedule
10          At this time the parties do not believe that a discussion of expedited scheduling procedures
11   is necessary.
12
        17. Scheduling
13
                      On July 24, 2020, this Court adopted the following joint discovery plan related to
14
     Defendants’ assertion of the jurisdictional defense of derivative sovereign immunity.
15

16
                        Deadline                                     Action
17                                          The Parties respond to written discovery already
                   September 23, 2020       propounded and Plaintiffs respond to additional
18
                                            discovery propounded by Defendants (including, but
19                                          not limited to deposition notices of Plaintiffs and
                                            other persons/entities with information regarding
20                                          Plaintiffs’ properties and site inspections).
                                            Defendants file their Derivative Sovereign Immunity
21                  October 19, 2020        Motions.
22                                          Plaintiffs to identify and the Parties to meet and
                   November 3, 2020         confer regarding any additional discovery Plaintiffs
23                                          contends is needed to oppose Defendants’ motions
24                   January 8, 2021        All discovery by Plaintiffs completed.
25                  January 27, 2021        Plaintiffs’ Opposition to Defendants’ Motions due.
26                 February 19, 2021        Defendants’ Reply Memoranda due.
27
                     March 4, 2021          Hearing on Defendants’ Motions.
28


                                                      14
                        UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
             Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 15 of 16




1    Defendants anticipate that they will be able to undertake their derivative sovereign immunity
2    discovery by or before the current agreed upon September 23, 2020 deadline. However,
3    Defendants may need to make certain individualized requests for discovery outside of that cut-off
4    depending on the availability of witnesses and counsel, and the adequacy of certain discovery
5
     responses by Plaintiffs and third parties. The parties intend to work together to agree upon
6
     mutually acceptable dates for such discovery, if necessary.
7
        18. Trial
8
            Plaintiffs’ Position: The case will be tried to a jury and Plaintiffs believe the trial would
9
     last two weeks. will propose a trial date following adjudication of the issue of derivative sovereign
10
     immunity.
11
            Defendants’ Position: No determination regarding the length of trial can be made until
12
     the issues of derivative sovereign immunity, and, if necessary, class certification, are resolved.
13
        19. Disclosure of Non-party Interested Entities or Persons
14
            The parties have all filed the Certification of Interested Entities or Persons required by
15
     Civil Local Rule 3-15.
16
        20. Professional Conduct
17
            At this time, counsel for the parties have reviewed the Guidelines for Professional Conduct
18
     for the Northern District of California.
19
        21. Other Matters
20
            Given that community circulation of the novel coronavirus (SARS-CoV-2) may continue
21

22
     through the end of this year and beyond, Plaintiffs intend to meet and confer with Defendants

23
     regarding stipulated procedures for remote depositions in this matter.

24

25

26

27

28


                                                      15
                      UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
             Case 4:18-cv-07181-DMR Document 88 Filed 09/09/20 Page 16 of 16




1    Dated: September 9, 2020                THE ARNS LAW FIRM
2

3
                                             By    /s/
4                                                 Robert S. Arns
                                                  Jonathan E. Davis
5                                                 Shounak S. Dharap

6                                                 Attorneys for Plaintiffs

7
     Dated: September 9, 2020                NOSSAMAN LLP
8

9
                                             By     /s/
10                                                James H. Vorhis
                                                  Jill N. Jaffe
11
                                                  Attorneys for Defendant
12                                                TETRA TECH, INC.
13
     Dated: September 9, 2020                COZEN O’CONNOR
14

15

16                                           By    /s/
                                                  Andrew M. Hutchison
17                                                David A. Shimkin

18                                                Attorneys for Defendant
                                                  ENVIRONMENTAL CHEMICAL
19                                                CORPORATION dba ECC
                                                  REMEDIATION SERVICES
20

21

22

23

24

25

26

27

28


                                            16
                    UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     57137665.v1
